Case 1:20-cv-01544-CKK Document 8-2 Filed 08/24/20 Page 1 of 9




                   EXHIBIT 1
         Case 1:20-cv-01544-CKK Document 8-2 Filed 08/24/20 Page 2 of 9

Section 951A and Related Regulations Administrative Record
October 9, 2019


            SECTION 951A AND RELATED REGULATIONS ADMINISTRATIVE RECORD

I. Regulations and Clearance and Other Procedural Documents

Green Circulation (TD)

1.1 Green circulation – general email (TD)
1.2 Green Circulation – forwarded email (TD)
1.3 Executive Summary – REG‐104390‐18 3‐5‐2019 (Green circulation)
1.4 Section 951A Final Regulations – Green circulation

Pink Circulation (TD)

2.1 Regulations Signature Package Routing Slip and Clearance Sheet (CC:INTL) (Pink circulation)
2.2.1 Treasury Approval E‐mail
2.2.2 Treasury Approval Sheet
2.2.3 Guidance Related to Section 951A [GILTI] REG‐104390‐18 APPROVED
2.3 Executive Summary – REG‐104390‐18 3‐29‐2019 (Pink circulation)
2.4 Seven Point Memo GILTI TD (REG‐104390‐18 and REG 105600‐18) (4‐17‐19)
2.5 Plain Language Summary ‐ TD9866pl(checked)new

Federal Register (TD)

3.1 Federal Register Cover Page TD – Filing
3.2 T.D. 9866 – Sent to Federal Register
3.3 Federal Register print of TD
3.4 Federal Register corrections to 1.951‐1
3.5 Federal Register corrections to 1.951A‐2

Congressional Review Act Forms

4.1.1 T.D. 9866 CRA Form ‐ Chairman House Committee on Ways and Means
4.1.2 T.D. 9866 CRA Form ‐ Chairman Senate Committee on Finance
4.1.3 T.D. 9866 CRA Form ‐ Chief of Staff Joint Committee on Taxation
4.1.4 T.D. 9866 CRA Form ‐ Copy for the Publications and Regulations Branch
4.1.5 T.D. 9866 CRA Form ‐ General Counsel GAO
4.1.6 T.D. 9866 CRA Form ‐ President of the Senate
4.1.7 T.D. 9866 CRA Form ‐ Ranking Minority Member House Committee on Ways and Means
4.1.8 T.D. 9866 CRA Form ‐ Ranking Minority Member Senate Committee on Finance
4.1.9 T.D. 9866 CRA Form ‐ Speaker of the House of Representatives
4.2.1 Confirmation of receipt – Mike Pence
4.2.2 Confirmation of receipt – Nancy Pelosi
4.2.3 Confirmation of receipt – GAO

                                               1
        Case 1:20-cv-01544-CKK Document 8-2 Filed 08/24/20 Page 3 of 9

Section 951A and Related Regulations Administrative Record
October 9, 2019


Internal Revenue Bulletin Submission Request (TD)

5.1 Signed F14712 for IRB Publication of TD 9866
5.2 Form 14712 Attachment to Line 18

Green Circulation (NPRM‐951A)

6.1 Green circulation – general email (NPRM)
6.2 Green Circulation – forwarded email (TD)
6.3 Green Circulation ‐ Executive Summary – Proposed 951A Regs (6‐29‐18)
6.4 Green Circulation REG‐104390‐18 (951A)

Pink Circulation (NPRM‐951A)

7.1 Pink Circulation ‐ Section 951A NPRM (7‐25‐18)
7.2 Pink Circulation ‐ ‐ Executive Summary – Proposed 951A Regs (7‐25‐18)
7.3 NPRM Clearance Sheet Original ‐ IRS only
7.4 NPRM Clearance Sheet w Treasury (typed)
7.5 Seven‐point memorandum Section 951A NPRM

Federal Register (NPRM‐951A)

8.1 Federal Register ‐ NPRM Section 951A Global Intangible Low‐Taxed Income – immediate
release
8.2 Federal Register ‐ NPRM Section 951A Global Intangible Low‐Taxed Income –publication
dated October 10, 2018

Green Circulation (NPRM‐FTC)

9.1 Green Circulation – General Email (FTC NPRM)
9.2 Green Circulation ‐ Forwarded Email (NPRM)
9.3 Green Circulation FTC NPRM REG 105600‐18 Exec Summ 9.19.18
9.4 Green Circulation FTC NPRM Regs ‐‐ GREEN DRAFT 8 14 2018(checked)

Pink Circulation (NPRM‐FTC)

10.1 Pink Circulation Complete FTC Reg(checked)
10.2 Pink Circulation FTC NPRM REG 105600‐18 Exec Summ 9.19.18
10.3.1 Pink Circulation NPRM Signed Pink Sheet
10.3.2 Pink Circulation Signed Pink Sheet FTC (Treasury Typed)
10.4 Seven‐point memorandum FTC NPRM



                                              2
           Case 1:20-cv-01544-CKK Document 8-2 Filed 08/24/20 Page 4 of 9

Section 951A and Related Regulations Administrative Record
October 9, 2019


Federal Register (NPRM‐FTC)

11.1 Federal Register ‐ NPRM [FTC] – immediate release
11.2 Federal Register ‐ NPRM [FTC] –publication dated December 7, 2019

II. Comments, Articles, and Hearing Documents

Hearing

951A

1.1 Hearing Notice ‐ IRS‐2018‐0029‐0156
1.2 Agenda Attachment
1.3 Agenda
1.4 Speakers list for Agenda
1.5.1 BM Stewart Lipeles Outline
1.5.2 NFTC Catherine Schultz Outline
1.6 Hearing Transcript

FTC

Hearing Notice
Hearing Cancellation

Comments

951A

         Alliance for Competitive Taxation
         American Bar Association (General)
         American Bar Association (Partnerships)
         American Chemistry Council (Cal Dooley)
         American Council of Life Insurers (1)
         American Council of Life Insurers (2‐Follow up)
         American Institute of CPAs (AICPA)
         American Petroleum Institute
         Americans for Tax Reform (Alex Hendrie)
         Anonymous 0031
         Baker McKenzie
         Chubb (Warren Payne)
         Corning Incorporated
         Financial Accountability and Corporate Transparency (FACT) Coalition

                                                 3
           Case 1:20-cv-01544-CKK Document 8-2 Filed 08/24/20 Page 5 of 9

Section 951A and Related Regulations Administrative Record
October 9, 2019


         Florida Bar Tax Section (Steven Hadjilogiou)
         Information Technology Industry Council (Sarah Shive)
         Insurance Companies (EY)
         Letter to Treasury re Proposed GILTI Regulations
         Liberty Mutual (Deborah Oates)
         Mayer Brown GILTI comments
         Michael Caballero (Covington)
         Mike Anonymous
         Ministry of Finance of the Government
         Monte Silver
         Morgan Lewis
         National Association of Manufacturers (Chris Netram)
         National Foreign Trade Council
         New York State Bar Association Tax Section
         Peabody Energy (Bruer)
         PPL Corporation (Alexander Torok)
         RSM US LLP
         Securities Industry and Financial Markets Association
         Silicon Valley Tax Directors Group
         Tax Executives Institute Inc
         Taxpayer (Anonymous 0003)
         Taxpayer (Anonymous‐0013)
         Taxpayer (Joseph Tierney III)
         U.S. Chamber of Commerce (Caroline Harris)
         U.S. Council for International Business
         Working Group for Competitive International Taxation

FTC

         American Chemistry Council
         Baker McKenzie
         Comments regarding proposed amendments to Treas. Reg. §1.78‐1
         Fenwick and West
         Information Technology Industry Council (ITI)
         Miller Chevalier
         Sillicon Valley Tax Directors Group (Robert_Johnson)




                                                 4
            Case 1:20-cv-01544-CKK Document 8-2 Filed 08/24/20 Page 6 of 9

Section 951A and Related Regulations Administrative Record
October 9, 2019


Articles

951A

          Bring that CFC on Home (Basha and Hall)
          Business Tax Briefs GILTI Anti‐Abuse Flexibility Possible (Bennett, O'Neal, and Versprille)
          Foreign Tax Credits May Cause GILTI Conflicts (Alex Parker)
          GILTI Consolidated Group Rules Designed for Neutrality (Tax Notes)
          GILTI Could Blunt Impact Of U.S. Corporate Tax Rate Cut (Natalie Olivo)
          GILTI Economics Without Equations (Tax Notes)
          GILTI Fixes Could Lie In Proposed Legislation (Natalie Olivo)
          GILTI Glitch Smoothed Over, But Foreign Tax Puzzle Unclear (Alex Parker)
          Individual Taxpayer Relief Possible for Disparate GILTI Rules (Tax Notes)
          INSIGHT: Fundamentals of Tax Reform: GILTI (Barbara Rasch and Joshua Kaplan)
          Interest under proposed 163(j) and GILTI regulations (Monte A. Jackel)
          IRS Considering GILTI Inside‐Outside Basis Disparity Issue (Tax Notes)
          Looming GILTI Battles (Tax Notes)
          Navigating QBAI quirks of the GILTI regulations (Armitage, Brenner, and Childa)
          New ‘GILTI’ tax is killing private enterprise, and it must be fixed (Holts‐Eakin and Carter)
          New offshore tax regulations would add complexity and record keeping (RSM)
          News Analysis: Avoidy! A Dip Into the Proposed GILTI Rules (Lee A. Sheppard)
          Practitioners Bristle at GILTI Antiabuse Provision (Andrew Velarde and Alexander Lewis)
          Practitioners Throw More Shade at GILTI Antiabuse Rules (Andrew Velarde)
          Private Equity Firms Face Compliance Woes Under ‘GILTI’ Tax Rules (O'Neal and
           Versprille)
          Prop. GILTI Regs: “Tested Income” (Lowell Yoder)
          Proposed GILTI Regs' Anti‐Abuse Rule Seen As Overly Broad (Natalie Olivo)
          Proposed GILTI Regs Could Result in Taxable Phantom Income (Alexander Lewis and
           Andrew Velarde)
          Proposed GILTI Regs Reflect Substantial Gaps In Law (Natalie Olivo)
          Restoring a ‘Not GILTI’ Verdict for High‐Taxed Income (Michael J. Caballero and Isaac
           Wood)
          Revision Coming to GILTI CFC Inclusion Date Definition (Tax Notes)
          Skepticism Permeates Individual Eligibility for GILTI Deduction (Tax Notes)
          Subpart F and Domestic Partnerships One More Time, With Feeling (Kimberly S.
           Blanchard)
          Tax Overhaul Stirs 'Upheaval' For S Corps. Abroad, Pro Says (Natalie Olivo)
          Tight Tax Credit Limits Threaten Turmoil for GILTI Taxpayers (Martin A. Sullivan)
          Treasury Assuages Some Concern Over GILTI Antiabuse Rule Breadth (Tax Notes)
          Treasury Reviewing GILTI Anti Abuse (Natalie Olivo)



                                                    5
           Case 1:20-cv-01544-CKK Document 8-2 Filed 08/24/20 Page 7 of 9

Section 951A and Related Regulations Administrative Record
October 9, 2019


FTC

         Deciphering the Nebulous NOL Waive‐Off Election (D. Holland and R. Dabrowski)

III. Bibliography

Internal Revenue Code Sections

         Section 11                      Section 543                         Section 960
         Section 78                      Section 544                         Section 961
         Section 162                     Section 545                         Section 962
         Section 163                     Section 546                         Section 964
         Section 167                     Section 547                         Section 965
         Section 168                     Section 704                         Section 993
         Section 172                     Section 706                         Section 996
         Section 197                     Section 731                         Section 1016
         Section 245A                    Section 732                         Section 1031
         Section 250                     Section 734                         Section 1212
         Section 263                     Section 743                         Section 1221
         Section 263A                    Section 754                         Section 1223
         Section 267                     Section 861                         Section 1248
         Section 280G                    Section 864                         Section 1274
         Section 301                     Section 882                         Section 1373
         Section 302                     Section 901                         Section 1411
         Section 318                     Section 904                         Section 1502
         Section 351                     Section 951                         Section 6038
         Section 361                     Section 951A                        Section 6501
         Section 362                     Section 952                         Section 6654
         Section 367                     Section 953                         Section 6655
         Section 446                     Section 954                         Section 7701
         Section 471                     Section 956                         Section 7805
         Section 535                     Section 957                         Section 7806
         Section 541                     Section 958
         Section 542                     Section 959

Treasury Regulations

         Treas. Reg. §1.263A‐1                              Treas. Reg. §1.951‐1
         Treas. Reg. §1.701‐2                               Treas. Reg. §1.952‐1
         Treas. Reg. §1.704‐1                               Treas. Reg. §1.953‐4
         Treas. Reg. §1.952‐2                               Treas. Reg. §1.953‐ 5
         Treas. Reg. §.904‐5                                Treas. Reg. §1.954‐1


                                                6
         Case 1:20-cv-01544-CKK Document 8-2 Filed 08/24/20 Page 8 of 9

Section 951A and Related Regulations Administrative Record
October 9, 2019


      Treas. Reg. §1.964‐1                                 Treas. Reg. §301.7701‐3
      Treas. Reg. §1.965‐1                                 Treas. Reg. §301.9100‐2
      Treas. Reg. §1.1411‐10                               Treas. Reg. §301.9100‐3

Legislative Histories

      H.R. 1, 115th Cong. (2017)
      H.R. Rep. No. 115‐466 (2017) (Conf. Rep.)
      H.R. Rep. No. 83‐2543 (1954) (Conf. Rep.)
      House Ways and Means Committee, 115th Cong., Rep. on H.R. 1, H.R. Rep. No. 115‐409
       (Comm. Print 2017)
      Joint Committee on Tax’n, General Explanation of the Tax Reform Act of 1986 (P.L. 99‐
       514) (May 4, 1987), JCS‐10‐87
      Pub. L. 108‐357
      Pub. L. 114‐74
      Pub. L. 115‐97
      S. Comm. on the Budget, Reconciliation Recommendations Pursuant to H. Con. Res. 71,
       S. Print No. 115‐20 (2017)
      S. Rep. No. 1881, 87th Cong., 2d Sess. 80 n.1 (1962)

Case Law

      Arkla, Inc. v. United States, 765 F.2d 487 (5th Cir. 1985)
      Guardian Industries v. Commissioner, 97 T.C. 308 (1991)
      O’Shaughnessy v. Commissioner, 332 F.3d 1125 (8th Cir. 2003
      Miller v. United States, 65 F.3d 687 (8th Cir. 1995)
      Newark Morning Ledger Co. v. United States, 507 U.S. 546 (1993)
      Redlark v. Commissioner, 141 F.3d 936 (9th Cir. 1998)

Other Tax‐Related Guidance and Publications

      TD 9222, 70 FR 49864 (August 25, 2005)
      TD 9846, 84 FR 1838 (February 5, 2019)
      Notice 2009‐7 (2009‐3 I.R.B. 312)
      Notice 2010‐41 (2010‐22 I.R.B. 715)
      Rev. Rul. 2015‐11, 2015‐21 I.R.B. 975
      Notice 2019‐1, 2019‐2 I.R.B. 275
      56 Columbia Law Rev. 815 (June 1956)

Other Guidance

      Administrative Procedure Act, 5 U.S.C. 551 et seq.
      Congressional Revenue Act, 5 U.S.C. 801 et seq.
      Executive Order 12866

                                                 7
        Case 1:20-cv-01544-CKK Document 8-2 Filed 08/24/20 Page 9 of 9

Section 951A and Related Regulations Administrative Record
October 9, 2019


      Executive Order 13132
      Executive Order 13563
      Executive Order 13771
      Memorandum of Agreement (April 11, 2018) between the Treasury Department and the
       Office of Management and Budget (OMB) regarding review of tax regulations
      Regulatory Flexibility Act, 5 U.S.C. chapter 6
      Unfunded Mandates Reform Act of 1995


                                           ***




                                             8
